DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --A retraction spring--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “calliper” in line 8 of the claim should be --caliper--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “Retraction spring” in line 1 of the claim should be --The retraction spring--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “calliper” in line 3 of the claim should be --caliper--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “Brake assembly” in line 1 of the claim should be --A brake assembly--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “calliper” in lines 2 and 3 of the claim should be --caliper--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “Brake assembly” in line 1 of the claim should be --The brake assembly--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “Brake assembly” in line 1 of the claim should be --The brake assembly--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “calliper” in line 3 of the claim should be --caliper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brandl (WO 2018077728 A1).  
Regarding claim 1, Brandl discloses a retraction spring (24 in figs. 9-10) for retracting a brake pad (3-5) in an axial direction upon a brake release, 
the retraction spring (24) having a spring body with a first portion (note the mid-section to the end 24a of the spring 24 in fig. 10), a second portion (note the end portion attached to the member 110c in fig. 10), and an intermediate portion (24b) connecting the first and second portions,
the first portion (note the mid-section to the end 24a of the spring 24 in fig. 10) comprising a contact portion (24a) for contacting the brake pad (3-5),
the second portion (note the end portion attached to the member 110c in fig. 10) being configured to be connected to a caliper support bracket (11, 110, 110c), 
wherein the material of the first portion (note the mid-section to the end 24a of the spring 24 in fig. 10) axially extending between the contact portion (24a) and the intermediate portion (24b) is configured to be stretched (fig. 10) in the axial direction upon a brake action and to return to its unstretched state (fig. 9) upon a brake release.
Re-claim 2, Brandl discloses the first (note the mid-section to the end 24a of the spring 24 in fig. 10) and second portions (note the end portion attached to the member 110c in fig. 10) are arranged at an angle to each other, wherein the angle between the first and second portions is preferably between 70.degree. and 110.degree..
Re-claim 3, Brandl discloses the second portion (note the end portion attached to the member 110c in fig. 10) is configured to be slidably attached to the caliper support bracket (11, 110, 110c).
Re-claim 9, Brandl discloses the retraction spring (24 in figs. 9-10) of claim 1, and caliper support bracket (11, 110) for supporting a caliper (1) of a disc brake, the caliper support bracket (11, 110) including an engagement feature (110c) for securing to the second portion of the retraction spring.

Claims 1-3, 7, 9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Macy et al. (US 2014/0305753 A1).  
Regarding claim 1, Macy et al. discloses a retraction spring (2 in figs. 1-6) for retracting a brake pad (4, 8) in an axial direction upon a brake release, 
the retraction spring (2) having a spring body with a first portion (32 in fig. 5), a second portion (note the portion where the member 18 is attached in fig. 5), and an intermediate portion (note the portion 34 adjacent to reference number W1A in fig. 5) connecting the first and second portions,
the first portion comprising a contact portion (36) for contacting the brake pad,
the second portion being configured to be connected to a caliper support bracket (note spring 2 is connected to the caliper support 54 via a pad clip 6), 
wherein the material of the first portion axially extending between the contact portion and the intermediate portion is configured to be stretched in the axial direction upon a brake action and to return to its unstretched state upon a brake release (note [0037-[0040]].
Re-claim 2, Macy et al. discloses the first (32) and second portions (note the portion where the member 18 is attached in fig. 5) are arranged at an angle to each other, wherein the angle between the first and second portions is preferably between 70.degree. and 110.degree. (note [0039]).
Re-claim 3, Macy et al. discloses the second portion is configured to be slidably attached to the caliper support bracket (note spring 2 is slidably attached to the pad clip 6 which is connected to the caliper support 54).
Re-claim 7, Macy et al. discloses the first portion (32) has a planar shape and/or the second portion (note the portion where the member 18 is attached in fig. 5) has a planar shape and/or the intermediate portion (note the portion 34 adjacent to reference number W1A in fig. 5) has a curved shape.
Re-claim 9, Macy et al. discloses the retraction spring (2 in figs. 1-6) of claim 1, and caliper support bracket (54) for supporting a caliper (52) of a disc brake, the caliper support bracket including an engagement feature (note the extended feature of the caliper support where the clip 6 which supports the spring 2 is attached in fig. 2) for securing to the second portion of the retraction spring.
Re-claim 11, Macy et al. discloses a pad clip (6 in figs. 3-4) comprising at least one retainer for supporting the brake pad, wherein the caliper support bracket (11, 110) includes an abutment surface ((note the extended feature of the caliper support where the clip 6 which supports the spring 2 is attached in fig. 2)) for abutting the at least one retainer of the pad clip (6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Macy et al. (US 2014/0305753 A1).
Re-claim 5, Macy et al. discloses all claimed limitations as set forth above and also note [0037]-[0040] but fails to disclose the first portion is reversibly stretched at most 0.5 mm, preferably at most 0.2 mm, more preferably at most 0.1 mm, in particular when a maximal brake force is applied.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to allow the first portion is reversibly stretched at most 0.5 mm, preferably at most 0.2 mm, more preferably at most 0.1 mm, in particular when a maximal brake force is applied, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art as such value would provide optimum adjustment of the pads.    
Re-claim 6, Macy et al. discloses all claimed limitations as set forth above and also note [0036] but fails to disclose a spring stiffness of the retraction spring (10) is at least 250 N/mm, preferably at least 400 N/mm, more preferably at least 500 N/mm.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to provide a spring stiffness of the retraction spring (10) is at least 250 N/mm, preferably at least 400 N/mm, more preferably at least 500 N/mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art as such value would provide optimum adjustment of the pads.    
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macy et al. (US 2014/0305753 A1) in view of Sano (2009/0166135 A1). 
Regarding claim 8, Macy et al. discloses all claimed limitations as set forth above including the second portion but fails to disclose a slot of the second for engaging with an engagement feature on the caliper support bracket as recited in the claim.  However, Sano discloses similar retraction spring (65) including a slot (68) for engaging with an engagement feature (66, 52) on the caliper support bracket.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the second section of the spring and the caliper support member of Macy et al. as taught by Sano will provide positively secure the spring to the caliper support so that is does not get loose during operation.      
Regarding claim 10, Macy et al. discloses all claimed limitations as set forth above including the second portion but fails to disclose the engagement feature includes an axial protrusion and a fixation element fixed to the protrusion as recited in the claim.  However, Sano discloses similar assembly including the engagement feature includes an axial protrusion (52) and a fixation element (66) fixed to the protrusion.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the caliper support member of Macy et al. as taught by Sano will provide positively secure the spring to the caliper support so that is does not get loose during operation.      

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re-claim 4, the prior arts as set forth above discloses the retraction spring is configured such that, when a force pulling the first portion during the brake action exceeds a predetermined limit, an axial length of the first portion is irreversibly increased, however fails to disclose a length of the second portion is irreversibly decreased as recited in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                    

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657